Citation Nr: 1002618	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  04-24 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disorder other than PTSD.

3.  Entitlement to service connection for dermatophytosis of 
the legs, claimed as jungle rot.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran had two distinct periods of active military 
service.  He served in the Marine Corps from March 1972 to 
March 1974, and he served in the Army from October 1974 to 
December 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2004 and December 2004 rating 
decisions of the Roanoke, Virginia, Department of Veterans 
Affairs (VA) Regional Office (RO).  

In June 2006, to support his claim, the Veteran testified at 
a hearing at the RO before the undersigned Veterans Law Judge 
of the Board (travel Board hearing).  Previously, in July 
2005, he also testified at a hearing before a hearing officer 
at the RO.  A transcript of these hearings is of record.

The Board remanded this case in May 2007 for additional 
stressor development and to have the Veteran undergo VA 
examinations in connection with his claims.

After the most recent supplemental statement of the case in 
August 2009, the Board received duplicate copies of evidence 
which was previously of record, consisting of a November 2004 
private medical statement, a recitation of his alleged 
inservice stressors, and a copy of a service personnel 
record, without waiving the right to have the evidence 
initially considered by the RO.  However, as the evidence has 
already been considered by the RO, referral to the RO is not 
warranted and the Board accepts this additional evidence for 
inclusion in the record and consideration by the Board at 
this time.  See generally 38 C.F.R. §§ 20.709, 20.800, 
20.1304 (2009).

It is noted that the Veteran filed a claim for service 
connection for PTSD and the May 2007 Board remand 
characterized the issue as service connection for PTSD.  
However, in light of Clemons v. Shinseki, 23 Vet. App. 1 
(2009), and the evidence discussed below, the Board has 
restated the claim as service connection for PTSD and service 
connection for a psychiatric disorder other than PTSD.

The Board's decision on the claim for service connection for 
PTSD is set forth below.  The issues of entitlement to 
service connection for a psychiatric disorder other than PTSD 
and dermatophytosis of the legs, claimed as jungle rot, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The Veteran did not engage in combat, and there is no 
credible supporting evidence of an in-service stressor to 
support the diagnosis of post-traumatic stress disorder.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of letters 
dated in August 2004, prior to the December 2004 rating 
decision on appeal, as well as subsequent letters dated in 
March 2006, January 2008, and October 2008, that fully 
addressed all three notice elements.  The letters informed 
the appellant of what evidence was required to substantiate 
the claim and of the appellant's and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, because a preponderance of the evidence is 
against the claim, the question of any potential error is 
moot.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the Veteran's 
service treatment and personnel records, VA treatment 
records, he was provided an opportunity to set forth his 
contentions during the June 2006 Travel Board hearing, and he 
was afforded a VA Mental Disorders examination in March 2009.  

The record indicates that the appellant has received Social 
Security disability benefits; however, the duty to obtain 
records only applies to records that are "relevant" to the 
claim.  38 U.S.C.A. § 5103A(b)(1); see also Counts v. Brown, 
6 Vet. App. 473, 476 (1994) (citing the Federal Rule of 
Evidence 401 defining "relevant evidence" as "evidence 
having any tendency to make the existence of any fact that is 
of consequence to the determination of the action more 
probable or less probable than it would be without the 
evidence.").  The appellant has not contended that he was 
awarded SSA benefits for PTSD or any other psychiatric 
disorder.  There is no indication, then, that the records 
would be relevant to this claim, particularly with respect to 
stressor verification, and there is no assertion to the 
contrary.  Thus, remanding the case to obtain such records 
would serve no useful purpose.

Similarly, review of the claims file reflects that the 
Veteran has been in receipt of treatment from the Veteran's 
Outreach Center since December 2002 and records from this 
facility have not been obtained.  However, inasmuch as he has 
consistently reported the same stressors and there is 
clinical evidence of record, to include a statement from a 
social worker at the Veteran's Outreach Center, which 
provides a diagnosis of PTSD, the Board finds that there is 
no indication that records from this facility would be 
relevant to this claim, particularly with respect to 
verification of a stressor, and remanding the case to obtain 
such records would serve no useful purpose.  Moreover, the 
appellant has not contended otherwise

Neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required or in any 
way warranted to fulfill VA's duty to assist the appellant in 
the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition to the general principles of service connection, 
service connection for post-traumatic stress disorder 
requires: (1) current medical diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV, presumed 
to include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor); (2) credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred; and (3) medical evidence of a causal 
relationship between current symptomatology and the specific 
claimed in-service stressor(s).  38 C.F.R. § 3.304(f).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d); Collette v. Brown, 82 F.3d 389 (1996).

Factual Background

The Veteran claims that he currently has post-traumatic 
stress disorder that is related to his experiences in 
service.  He has asserted three stressors which he alleges 
occurred during his service in Cuba and Alaska.  
Specifically, the Veteran recalls a boat full of Cuban 
refugees came ashore while he was on guard duty in Cuba and 
he was unarmed.  He felt fearful not knowing what they might 
do, he felt they could have killed him.  The Veteran further 
recalls that: "Castro always talked about blowing us up or 
killing us," alerts would sound at all times during the 
night, he could see the enemy on the hill, and that his unit 
would man the howitzers but did not have any ammunition and 
so could do nothing if the enemy started firing.  Finally, 
the Veteran recalls being out in the open while serving in 
Alaska when Russian planes would fly overhead.  

The Veteran's service records show that he served in the 
Marine Corps as a field artillery man and in the Army as a FA 
(field artillery) crewman.  Service personnel records confirm 
that he served in Cuba; however, he did not receive military 
decorations that are indicative of combat service and he has 
not claimed such service.  For these reasons, the Board finds 
at the outset that the evidence does not show that the 
Veteran engaged in combat with the enemy.

The service treatment records contain no complaint, finding, 
or diagnosis of a mental disorder.  These records, to include 
a December 1977 report of examination for hardship discharge, 
consistently reflect that the Veteran was clinically normal 
on psychiatric evaluation and he reported no history of 
depression or excessive worry or nervous trouble of any sort.  

After service, a 1990 emergency room note from a private 
hospital reflects that the Veteran's chief complaint was that 
he has claustrophobia.  He reported that he doesn't feel like 
he wants to be in areas with people, he doesn't like to be 
closed in, and he otherwise does not have any problems.  The 
impression was phobia by history, anxiety, history of alcohol 
abuse, and change in hypertension.  

VA medical records, to include a June 2004 report of VA 
hospitalization and an August 2004 intake/consultation report 
from the Mental Health Clinic, include the Veteran's 
recitation of his inservice stressors and diagnosises of 
PTSD.  

A September 2004 letter from the Vet Center notes that the 
Veteran has been seen at the Veteran's Outreach Center since 
December 2002, he suffers from PTSD and anxiety and that he 
has identified stressors due to his military service which 
could be a contributor to his condition.  This letter does 
not specify the stressors.  

A March 2009 report of VA Mental Disorders examination 
reflects review of the Veteran's claims file, to include his 
service treatment and personnel records as well as his VA 
treatment records which provide diagnoses of PTSD.  The 
examiner notes the Veteran's alleged stressors, absence of 
combat awards, and no verified military stressors and 
provides the following assessment of PTSD:  

While a number of providers seem to have given this 
veteran a PTSD diagnosis, this examiner is of the 
opinion that he does not meet PTSD stressor 
criteria.  This examiner also consulted another VA 
psychologist about an opinion on this, and that 
psychologist was in agreement that the incidents do 
not constitute traumatic stressors.  The veteran's 
previously described "stressors" in the Military 
History section do not warrant the classification 
of traumatic stress.  There was no actual trauma 
that occurred.  The veteran did endorse some 
difficult situations, as noted above, though again, 
full-blown trauma was absent.  

The diagnosis was anxiety disorder, not otherwise specified.  

Analysis

PTSD was not affirmatively shown to be present during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

To the extent that the Veteran declares that he has PTSD 
related to service, PTSD is not a condition under case law 
where lay observation has been found to be competent to 
establish a diagnosis and the determination as to the 
presence of the disorder therefore is medical in nature, that 
is, not capable of lay observation.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997) (On the question of whether the veteran 
has a chronic condition since service, the evidence must be 
medical unless it relates to a condition as to which, under 
case law, lay observation is competent); Barr v. Nicholson, 
21 Vet. App. 303 (2007) (Lay testimony is competent to 
establish the presence of observable symptomatology, where 
the determination is not medical in nature and is capable of 
lay observation).

Also by regulation the diagnosis of PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125, that is, a diagnosis that conforms to the 
Diagnostic and Statistical Manual of Mental Disorders (DSM- 
IV).  38 C.F.R. § 3.304(f).

Where the determinative issue involves a question of a 
medical diagnosis, not capable of lay observation, competent 
medical evidence is required to substantiate the claim.  
Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion.  
38 C.F.R. § 3.159.

For this reason, the Board cannot accept the Veteran's 
statements alone as competent evidence that he has PTSD 
related to service.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

Although the record shows a diagnosis of PTSD, this does not 
end the inquiry because the diagnosis satisfies only one 
element in order to establish service connection.  In 
addition to the diagnosis, there must be credible supporting 
evidence that the claimed inservice stressor occurred.

On the question of the occurrence of an inservice stressor to 
support the diagnosis of PTSD, the evidence necessary to 
establish the occurrence of an inservice stressor varies 
depending on whether or not the veteran engaged in combat 
with the enemy.  Gaines v. West, 11 Vet. App. 353, 358 
(1998).

Where as here the determination is made that the veteran did 
not engage in combat with the enemy, the veteran's lay 
statements alone are not enough to establish the occurrence 
of the alleged stressor.  Moreau v. Brown, 9 Vet. App. 389, 
395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
In such a case, the record must contain service records or 
other corroborative evidence that substantiates or verifies 
the veteran's statements as to the occurrence of the alleged 
inservice stressor.  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

As there is no credible supporting evidence of any inservice 
stressor and as the evidence of the actual occurrence of the 
noncombat inservice stressor cannot consist solely of after-
the-fact medical nexus evidence, Moreau v. Brown, 9 Vet. 
App. 389, 395-96 (1996), the Board rejects the current 
diagnosis of PTSD related to service.  Without credible 
supporting evidence of any alleged inservice stressor, the 
preponderance of the evidence is against the claim and the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).  

Significantly, the March 2009 VA examination report notes 
that the Veteran's "stressors" do not warrant the 
classification of traumatic stress and there was no actual 
trauma that occurred.  Accordingly, based on the absence of a 
verified stressor and or combat service, the examiner 
concluded that the Veteran does not meet the criteria for 
PTSD.  

As the competent evidence of record does not include a 
diagnosis of PTSD based on identified supporting symptoms and 
related to a stressor event in service, the preponderance of 
the evidence is against a finding that the veteran has such 
disability.  The threshold requirement for establishing 
service connection is not met and the claim must be denied.  
38 U.S.C.A. § 5107(b).


ORDER

Service connection for PTSD is denied.


REMAND

The Veteran's August 2004 claim specifically sought service 
connection for PTSD, and that was the specific claim 
adjudicated by the RO and developed for appellate review.  
However, in the recent case of Clemons v. Shinseki, 23 Vet. 
App. 1 (2009) the Court held that the scope of a mental 
health disability claim includes any mental disorder that may 
be reasonably encompassed by the claimant's description of 
the claim, reported symptoms, and other information of 
record, i.e., that matter(s) of service connection for 
psychiatric disability(ies) other than PTSD diagnosed is/are 
part and parcel of a service connection for PTSD claim (and 
that such matter(s) is/are before the Board).  As the RO has 
not developed or adjudicated the matters of service 
connection for psychiatric disability other than PTSD, the 
Board has no option but to remand the case for such action.

In this regard, it is noted that the clinical evidence 
reflects that the Veteran is also followed for panic 
disorder, claustrophobia, and depressive symptoms.  In 
addition, the March 2009 report of VA mental disorders 
examination includes a diagnosis of anxiety disorder, not 
otherwise specified.  

With respect to the claim for dermatophytosis of the legs, 
claimed as jungle rot, it is noted that a July 1973 service 
treatment record reflects that the Veteran complained of 
"jock rash" and the impression was yeast infection.  The 
March 2009 report of VA skin disease examination reflect 
findings of mild fungal rash in both groins, about the 
Veteran's ankles and midcalves, and between his toes.  The 
Veteran has reported that he has experienced skin complaints 
since his initial treatment in service to the present.  It is 
noted that, as a layperson, the Veteran is competent to 
report a continuity of symptoms since service.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 
21 Vet. App. 303 (2007).

A November 2004 statement from a physician assistant-
certified (PA-C) notes that the Veteran has dermatophytosis 
on the lower left extremity which, per his report, has been 
there since the 1970s when he was in the military.  The PA-C 
provides the opinion that it is conceivable that this 
dermatophytosis was acquired when the Veteran was in the 
tropic in the 1970s and it was referred to as 'jungle rot'.  
Similarly, a May 2006 statement from a FNP (family nurse 
practitioner) notes the Veteran's history of chronic 
ankle/foot fungal infection since the 1970s when he was in 
the military and provides the opinion that, more than likely, 
his current medical condition is related to his service in 
the military.  

Although the Veteran underwent VA skin disease examination in 
March 2009, the opinion provided by the examiner does not 
reflect consideration of the medical statements in support of 
the Veteran's claim or his competency to report the 
continuity of his symptoms; thus, it is inadequate for rating 
purposes.  Accordingly, in light of the necessity for remand 
to obtain SSA records which may be pertinent to the Veteran's 
skin claim, the Board finds that the claims file should be 
referred to the March 2009 VA examiner for clarification and 
explanation of the medical opinion provided.  

The duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  Where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill its statutory duty to 
assist the appellant to develop the facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

As noted above, review of the claims file reflects that the 
Veteran is in receipt of SSA benefits.  These records should 
be obtained on remand.  See Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  

Additionally, review of the claims file also reflects that 
the Veteran continues to receive medical treatment from VA.  
However, due to the length of time that this appeal has been 
on-going, the most recent VA treatment records contained in 
his claims file are dated in October 2005.  Any VA medical 
records are deemed to be constructively of record in 
proceedings before the Board and should be obtained prior to 
further review of the claims file.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Regarding psychiatric disability other 
than PTSD, the RO should send the Veteran 
proper VCAA-mandated notice as to a claim 
of service connection for such 
disability(ies), and afford the Veteran 
and his representative the opportunity to 
respond.

2.  The RO should contact the Veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers, VA as well as non-VA, 
from whom he has received treatment for 
his claimed disabilities since December 
1977, the date of his discharge from 
active duty service.  After obtaining any 
necessary authorization from the Veteran, 
the RO should attempt to obtain a copy of 
all indicated records not already 
associated with the claims folder.  The 
attention of the RO is specifically 
directed to treatment records from the 
Salem VA Medical Center (VAMC) and the 
Veteran's Outreach Center.

2.  Contact SSA and obtain and associate 
with the claims file copies of the 
Veteran's records regarding SSA benefits, 
including any SSA administrative 
decision(s) (favorable or unfavorable) and 
the underlying medical records SSA used in 
making its decision(s).

3.  The claims file should be forwarded to 
the author of the March 2009 VA mental 
disorders examination report, if 
available.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner is 
asked to express an opinion as to the 
diagnosis, date of onset, and etiology of 
any psychiatric disorder, other than PTSD, 
found to be present, i.e., panic disorder, 
claustrophobia, depression, and anxiety 
disorder.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that any current psychiatric 
disorder, other than PTSD, had its onset 
during active service or is related to any 
in-service disease or injury.  The 
examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

4.  The claims file should be forwarded to 
the author of the March 2009 VA skin 
disease examination report, if available, 
with a request for clarification of the 
opinion provided in that report.  The 
claims folder should be made available for 
review in connection with the examination 
request.  The examiner is requested, to 
the extent possible, to reconcile the 
various opinions in support of the 
Veteran's claim for service connection for 
dermatophytosis on file as well as the 
Veteran's reported continuity of 
symptomatology.  If a determination can 
not be made without resort to speculation, 
that too should be noted.

5.  Following the above, the RO should 
readjudicate the issues remaining on 
appeal.  In light of Clemons, the RO must 
specifically consider whether service 
connection is warranted for any current 
psychiatric disability other than PTSD.  
If the benefits sought on appeal remain 
denied, a Supplemental Statement of the 
Case should be issued, and the Veteran and 
his representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARK GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


